DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/13/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14, 21, 23-26, and 30 are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Dimov et. al. (US 2010/0157400).


(a)    a transparent light guide plate (116) comprising a specific index of refraction (para. 0077);
(b)    two holograms (H1, H2) secured to a same face and opposite ends of the light guide plate (figs. 6-7 and para. 0093);
where each hologram comprises an index of refraction similar to that of the index of refraction of the light guide plate (para. 0077); and
(c)    one LED module near the light guide plate on an opposite face relative to the first hologram (130; para. 0072, 0135);
where the LED module comprises a specific beam divergency and wavelength bandwidth so as to produce divergent light beams that will pass through the light guide plate then illuminate the first hologram at Bragg conditions and will be diffracted in the light guide plate (para. 0094); 
and where the diffracted beams will propagate along the light guide plate undergoing total internal reflection and will illuminate at Bragg condition the second hologram, which then will couple the diffused beams outside of the light guide plate at a specific divergency and direction to produce emitted light beams (para. 0094).

Regarding claim 12 Dimov teaches (figs. 1-5, 22, 24) a light assembly where a recording beam angle of the first hologram matches the specific LED beam divergency, direction and wavelength (para. 0094).



Regarding claim 14 Dimov teaches (figs. 1-5, 22, 24) a light assembly where the light guide plate comprises a thickness of about 6 mm (para. 0052).

Regarding claim 21 Dimov teaches (figs. 1-5, 22, 24) a light assembly where each of the two holograms comprises a thin film material (para. 0104).

Regarding claim 23 Dimov teaches (figs. 1-5, 22, 24) a light assembly where the emitted beams of light comprise an image comprising a symbol, a letter, or mixtures thereof (para. 0112).

Regarding claim 24 Dimov teaches (figs. 1-5, 22, 24) a light assembly where the first hologram is recorded at an appropriate angle with red lasers at 632 nm or 647 nm (para. 0108).

Regarding claim 25 Dimov teaches (figs. 1-5, 22, 24) a light assembly where the holograms are either reflective or transmissive or a combination thereof (para. 0093).



Regarding claim 30 Dimov teaches (figs. 1-5, 22, 24) a light assembly where the the coupled-out beam comprises an arrow (para. 0012).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20, and 28-29are rejected under 35 U.S.C. 103 as being unpatentable over Dimov et. al. (US 2010/0157400).

Regarding claim 15 Dimov teaches (figs. 1-5, 22, 24) a light assembly except where light guide plate comprises a length of about 200 mm and a width of about 350 mm. However In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 16 Dimov teaches (figs. 1-5, 22, 24) a light assembly except where the light guide plate comprises a width similar to that of a rear-mounted stop light of an automobile. However In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 17 Dimov teaches (figs. 1-5, 22, 24) a light assembly except where the light guide plate comprises a length of about 200 mm and a width of about 350 mm. However In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 18 Dimov teaches (figs. 1-5, 22, 24) a light assembly except where the emitted beams of light comprise a length of about 14 inches and a height of about 2 inches. However In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 19 Dimov teaches (figs. 1-5, 22, 24) a light assembly except where the first hologram comprises a size of about 20 mm by 20 mm. However In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 20 Dimov teaches (figs. 1-5, 22, 24) a light assembly except where the second hologram comprises a size of about 50 mm by 50 mm. However In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 28 Dimov teaches (figs. 1-5, 22, 24) a light assembly except where the light assembly of claim 11 mounted on or above a window of a vehicle.  However the recitation " mounted on or above a window " of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106.

Regarding claim 29 Dimov teaches (figs. 1-5, 22, 24) a light assembly except where the light assembly of claim 11 mounted center-high on or above a rear window of a vehicle.  However the recitation " mounted center-high on or above a rear window " of the intended use of the claimed invention must result in a structural difference between .

Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dimov et. al. (US 2010/0157400) in view of Takizawa (US 2007/0047038).

Regarding claim 22 Dimov teaches (figs. 1-5, 22, 24) a light assembly except  where each of the two holograms comprises polycarbonate or polyester.
Takizawa teaches where each of the two holograms comprises polycarbonate or polyester (para. 0293).
It would have been obvious before the effective filing date of the invention to utilize polycarbonate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 27 Dimov teaches (figs. 1-5, 22, 24) a light assembly except where each of the two holograms comprise a polyethylene naphthalate film or a polyethylene terephthalate film.
Takizawa teaches where each of the two holograms comprise a polyethylene naphthalate film or a polyethylene terephthalate film (Para. 0293)
It would have been obvious before the effective filing date of the invention to utilize polyethylene terephthalate film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert E. Tallman/           Primary Examiner, Art Unit 2872